                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FARHAD SIMPSON,                               :
              Plaintiff,                      :
                                              :
        v.                                    :      CIVIL ACTION NO. 18-1272
                                              :
PHILADELPHIA SHERIFF’S                        :
OFFICE, a/k/a OFFICE OF THE                   :
SHERIFF, CITY AND COUNTY OF                   :
PHILADELPHIA, a/k/a CITY OF                   :
PHILADELPHIA, a/k/a COUNTY OF                 :
PHILADELPHIA, SHERIFF JEWELL                  :
WILLIAMS, AND JOHN DOE                        :
SHERIFF’S OFFICER OPERATING                   :
SHERIFF’S VAN,                                :
                  Defendants.                 :

                                             ORDER

        AND NOW, this 7th day of January 2019, upon consideration of the City of

Philadelphia’s and Sheriff Jewell Williams’ Motion to Dismiss [Doc. 2], Plaintiff’s response

thereto [Doc. 5], and after oral arguments held on December 12, 2018, it is hereby ORDERED

that:

        1.     The Motion as it relates to the City of Philadelphia is GRANTED in part and

DENIED in part. The Motion to Dismiss is DENIED as to Count IV. The Motion to Dismiss

is GRANTED as to Counts II and III, which are DISMISSED with prejudice.

        2.     The Motion as it relates to Sheriff Williams is GRANTED in part and DENIED

in part. The Motion to Dismiss is DENIED as to Count IV in his individual capacity. The

Motion to Dismiss is GRANTED as to Counts I, II, and III, which are DISMISSED without

prejudice, and as to Count IV in his official capacity, which is DISMISSED with prejudice.

        3.     Plaintiff is GRANTED leave to file an Amended Complaint as to Counts I, II,

and III against Sheriff Williams, no later than January 22, 2019. If Plaintiff does not file an
Amended Complaint, then the City shall answer Counts I and IV, and Sheriff Williams shall

answer Count IV in his individual capacity, no later than February 5, 2019.

       IT IS SO ORDERED.


                                                   BY THE COURT:

                                                   /s/ Cynthia M. Rufe
                                                   ____________________
                                                   CYNTHIA M. RUFE, J.
